IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
STATEMENT OF THE DEFENSE
-V- SENTENCING FACTORS
JAVON HARDY, 6:20-CR-06172-001
Defendant.

 

In accordance with local procedural guidelines to govern sentencing procedures under the
Sentencing Procedure Act of 1984 in the Western District of New York; Rule 32 of the Fed. R.
Crim. P.; 18 U.S.C. § 3553; and U.S. v. Booker, 543 U.S. 220 (2005); U.S. v. Crosby, 397 F. 3d
103 (2d Cir. 2005);

PLEASE TAKE NOTICE that the defendant, Javon Hardy, having reserved the right to
argue for a non-Guideline sentence in his plea agreement with the Government, hereby moves for
a non-incarceration sentence, and requests that in support of that sentence, the Court review and
consider the following discussion and attachments, including treatment documentation and letters
of support:

PROCEDURAL HISTORY

On July 8, 2020, a Criminal Complaint (6:20-MJ-00682) was filed against Mr. Hardy
charging him with Arson in violation of 18 U.S.C. § 844 (i) and 2. On July 15, 2020, Mr. Hardy
voluntarily surrendered himself and made his initial appearance before Magistrate Pedersen. The
Government did not move for detention and Mr. Hardy was released to pretrial supervision.

On September 18, 2020, a violation of pretrial release was filed alleging that Mr. Hardy

had tested positive for marijuana. On September 24, 2020, Mr. Hardy appeared before
Magistrate Pedersen who admonished him and released him back to pretrial release. The
Government did not move for detention at that time. On November 16, 2020, another violation of
pretrial release was filed again alleging that Mr. Hardy had tested positive for marijuana. On
November 30, 2020, Magistrate Pedersen revoked his release. Mr. Hardy surrendered himself as
requested by the Court.

On December 15, 2020, Mr. Hardy waived indictment and pled guilty to a one count
Information charging him with Riot in violation of 18 U.S.C. § 2102 (a). Mr. Hardy and the
Government entered into a written plea agreement in which it was agreed that the defendant was
a criminal history category of 1 and a total offense level of 17. The sentencing range under the
guidelines is a term of imprisonment of 24-30 months and a period of post release supervision of
1-3 years. Both the Government and Mr. Hardy also reserved their right to argue for a sentence
outside of the Sentencing Guidelines.

Mr. Hardy is scheduled for sentencing on March 18, 2021. Mr. Hardy is statutorily
eligible for a sentence of 1 — 5 years of probation. 18 U.S.C. § 3561. Based upon the nature of
the offense, Mr. Hardy’s lack of criminal history, his young age, his acceptance of responsibility,
and his history and character, I am respectfully requesting the Court impose a non-incarceration
sentence,

SENTENCING FACTORS

In consideration of the factors of 18 U.S.C. § 3553(a), and in determining a sentence “not
greater than necessary, to comply with the purposes set forth in paragraph (2)” there is a
significant amount of information that would support the imposition of a non-incarceration

sentence in this case.
Mr. Hardy is 25 years old and was 24 years old at the time of the offense. He is a lifelong
resident of the City of Rochester. His mother was a single mom who worked numerous jobs to
support the family. Mr. Hardy did not have contact with his father and was raised primarily by
his siblings while his mother worked. His brother was tragically killed by a drunk driver when he
was younger. He currently lives with his mother and has two young daughters of his own whom
he cares for and supports.

Mr. Hardy was diagnosed with lead paint poisoning as a child, for which his mother
received a settlement. (See Letter from Monroe County Department of Law attached as Exhibit
A). This caused him to have several learning disabilities. He was placed in special education
classes at school. He required individual attention and extra time to complete tests and
assignments. He has difficulty with speech and reading. Mr. Hardy recently disclosed that he was
sexually abused as a young child and would like further counseling to deal with the lingering
issues he has suffered as a result. Despite these challenges, Mr. Hardy attended high school
through the 11" grade and received an award for excellent attendance. (See Award Certificate
attached as Exhibit B). He then attended trade school where he studied to obtain a security guard
license. He became involved in the Christians United for Israel program through the University
of Buffalo. Every year as part of this program, he would travel to Washington DC to lobby with
Congressmen for rights for people living in Israel. (See Global Leadership Summit Badges
attached as Exhibit C).

Mr. Hardy has been consistently employed since he was 17 years old. He has worked in
retail, for cleaning companies, and for promotional companies. Mr. Hardy’s goal was to work in
the criminal justice system and be an attorney. He now is training to become a fireman with his

uncle. He is driven to maintain employment to support himself and his young children.
In his spare time, Mr. Hardy is involved with his church and community service work. He
has worked as an usher, handed out food donations, and collected money for the Heart and Soul
Community Church on Clinton Avenue. (See Church Documents attached as Exhibit D). He
worked as a leader for the welcome committee for the church and has appeared in their
recruitment brochures. During the holidays, Mr. Hardy takes time to volunteer at local soup
kitchens. Recently, he has become involved in mixed martial arts and boxing as a way to deal
with his stress in a positive manner.

As noted in the Presentence Investigation Report, Mr. Hardy is a criminal history
category 1. Despite facing challenges growing up, this incident is the first contact Mr. Hardy has
had with the criminal justice system. The state Arson charges stem from this same incident. It is
our understanding that the state does not plan to continue to prosecute Mr. Hardy on those
charges as a result of his plea in federal court. The only other arrest Mr. Hardy has is for
Aggravated Unlicensed Operation of a Motor Vehicle in the Third Degree which is still pending
in Irondequoit Town Court.

The Court is likely concerned with the violations of pretrial release that were filed during
the pendency of the case. It should be noted that these violations only alleged marijuana use.
There are no allegations Mr. Hardy was re-arrested, left the jurisdiction, or failed to report to
probation. Prior to being placed on pretrial release, Mr. Hardy was a daily marijuana smoker and
he has struggled with breaking this addiction. During the pendency of the case, he has been
engaged with treatment at Huther Doyle. Notably, his counselor reports he has “made some big
changes in a very short amount of time.” (See Letter from Katerine Thompson attached as

Exhibit E). Mr. Hardy’s recent drug screens have been negative. If Mr. Hardy is placed on
probation, the Court can make it a condition that Mr. Hardy continue with his treatment and
monitor his progress.

In accordance with 18 U.S.C. § 3553 (a) (6), the Court in imposing a sentence “shall
consider the need to avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct.” This case centers around the protests
that occurred in the City of Rochester following the death of George Floyd. While Mr. Hardy
accepts full responsibility for his actions which led to his conviction, he did not attend the protest
with the purpose of inciting violence. Rather, his original intent was to exercise his First
Amendment right to protest and peacefully assist other activists. It should be noted that Mr.
Hardy was not involved in any physical violence upon other individuals nor was he involved in
looting which occurred on this day. Across the country, state prosecutors have been dismissing
cases against individuals involved in similar protests that occurred during this time period. (See
New York Times Article attached as Exhibit F). Recently, federal prosecutors dismissed 31 out
of 90 protestor cases in Portland, Oregon. (See KGW News Article attached as Exhibit G). We
ask the take these other cases into consideration when sentencing Mr. Hardy.

Regarding considerations under 18 U.S.C. § 3553 (a) (2), Mr. Hardy does not present
any danger to the public. There are no allegations Mr. Hardy committed violence against an
individual, threatened anyone, or intended to hurt anyone. Mr. Hardy has accepted responsibility
and expressed remorse for his actions. He has no prior criminal record. The public is best served
by him continuing to contribute to the community through his steady employment, support for
his family, and his commitment to his church and community service. Additionally, he will be in

a much better position to make restitution for the damages he is responsible for while on
probation than he would be if incarcerated. Thus, a non-incarceration sentence will better serve
the community, Mr. Hardy, and his family.
LETTERS OF SUPPORT
Please find the following letters of support attached:
1. Exhibit H — Agustin Rodriguez Sr., Director of Ibero American Investors Corp
and former Director of Youth Services for Heart and Soul Church
2. Exhibit I— Dominic Keith, Javon Hardy’s Uncle
CONCLUSION

Mr. Hardy has pled guilty and accepted responsibility for his actions. The plea agreement
allows for the parties to argue for a non-Guideline sentence. Based upon Mr. Hardy’s history and
character, lack of criminal record, and the facts of this case, it is respectfully requested that the
Court order a non-incarceration sentence of time served with a period of supervised release or a
term of probation found to be appropriate by the Court under these circumstances.

For all the reasons stated above, it is respectfully requested that the Court grant the
sentence of time served with supervised release or a term of probation. Thank you for your
consideration.

Dated: March 5, 2021

Rochester, NY

Respectfully submitted,
s/ James C. Egan
James C. Egan, Esq.
Attorney for Defendant
Law Office of James C, Egan, PLLC
Rochester, New York 14614

Phone: (585) 510-5101
E-mail: jegan@jameseganlaw.com

cc: Douglas Gregory, Esq.- United States Attorney’s Office
Exhibit A
PTE UA AAIT PR AERSeRNe Re RL meme fate nearer igirieet t I A UCTS i POTS Teme ary M TLR OD She Pp Te RE TYE EO SeraE SS hoes

 

  
   
      

Cole many
7 t
, RECEIVED DEC 1 9 ang
Department of Law
A, Monroe County, New York
Ly
GU) Cheryl Dinolfo Michael E. Davis
nee > County Executive Oo County Attorney
December 3, 2018

Elizabeth Allers, Esq.

Athari & Associates, LLC

46 Oxford Road

New Hartford, New York 13413

: RE: Javon Hardy — MCDSS Persona Injury Lien
- Lead Poisoning

Dear Ms. Allers:

Please be informed that the Monroe County Division of Social Services’ lien regarding the above-
captioned matter remains at $121.75 for Medicaid paid for the diagnosis and/or treatment of lead
poisoning.

Please reference Maestro #131749, make your check payable to “New York State Department of
Health” and mail to:

NEW YORK STATE DEPT OF HEALTH
P. O. Box 415874 °
Boston, MA 02241-5874

In addition, please send me copies of the cover letter to N¥S DOH. ‘and a. SORY @ of: the settlement
statement so I may file a Release after payment is vetified. ., st

  
  

Thank you for your courtesy and cooperation with this. ite.”

truly yous, | os
SUSAN G. FITTOS e i
Resource Recovery Technician : z
(585) 753-1481 :

‘sgf

"39 West Main Street * Room 307 ¢ dodo: Now Yk aoa
* (585) 753-1380 + fax: (585) 753-1331 © www.monroscounty, so y e-mail tavBmanroeeey gov

-

Py Neri ee sts gepinny s

 
Exhibit B
yy) EN *wood OL fadwao (L9) SH Lowa

f
f
/

       

_Juepiseig uoyeonpy jo Day

/ & _——-

uepuajuLiedns ‘sebue, uabjog

‘oO Lh I STAN NS 50001; ul
-yOUISIG |OOUSS AI Paisejody oun Ag

 
 

 

AGaUVH NOAVE y,

0] payuesaid

 
Exhibit C
 
MD] JO [COIS ‘O/O43NG yo Aysaaniury

uOoADC

INULUINIALS V/VA

——_—— Pte

 
SiN IIT (ofa Fo ANY OAL WS SON
Aad Nee cyto rtS Ox Ligg
mie R INNA h} ANY
AAYHS3y
NOW Si any $3

} JUBIN
Snrclesy, pale [tt/ fo Laci Taye}
4idoo:g ~ Hidoo:9
URL ies Cs [ta]

beels fole); esict=5 cao

Rte EET Co ttle Fay

WEOES OD] - WEOOIg

wT a fy Lg EE

oe

ld picsele] = Bott ela] Ning
Wwidosig . etl slo lo

PIED THND

Peel =) pi Let= 3a ot ]8 ha
Wdoeig . Wd ip
FT| belt] balled Te RLU
Wdootp - beets (olo}rd
BLATT OWT

Cio THTTN bspveal Ok [bled]
Wdo0or « Widog:)

bit lto)

LE [aon lhr in -) pi hetee =] etait
Eels fo to Leer tT
SLUTTY Leite st-oe]

belt of I ae eulalon i

SIUlOg Bupyjey INH [oydes
WEOOILL = WEOOIOL
UOneIqaias

i} [alate boobed Lett lays
WEOO!o| - WEOQOig

beheaR LES a] ata

tests (ole Same il fele hs
HLZL AvVaNow
Sarg
leery Let iro fo]

ils fora bya Wdoo:g

SUOISSag behest llc s ih
tlslove}- jee Leis foe
ES IETRT Pa eM Tia]
eles He Widosz)
bake sty h-4 LestTEE oH
Wdogie) WeOOK
aH R=) AVANNS

bite NH oro they
Wdgpie co Wdosic

ELeilole} bees Eta noi T sta)
its ol at

HLSL Avauniys

Beebe

 
 
lst
Sr -theijy SACUBS Lio LE Taio)
bent] ap FIO O:5

eR) ici ssT Te eee
Wdogig < slik el] Tey RTE
Hes TEN poms Lares
Beste Te HLZL AvGNo

Nes] AVASSAL prrenars eee ee ae

e UOISSas belt fay fo}
ay rm ETT s Tota tae NTs oro =
RTEy Ey 4OUOL) oj Rha Led} Vy. : E
iT Ca ysty- te welcTo 4 i separa
JOR ney her die) OPI pn bese
ELD cee Bele ta wedge bi 4
beter eas ri pide les
‘ SUOISSEg besa ort)
aaa CIPT = Bere eT sf h
Wdoorp a Wdoo:2 Ried. B beel=ialo Hay
UTIs ery et tts] La Ke) AVINNS
Booty hand k= Js Pe aera ag nt SE
eels Weel eps pipe
PIED ake Lop ots ae Widosie

| Le BY crag itis a
aS uidocs ~ rept SAti=To Fey phair sive
Lt

La A Ay) ZN cals als

i ata

 
Exhibit D
C CONCZ —c. ¥ v vi

Dee

 

 

Cortdficate of Chanel: Wembershaip

JAVON HARDY

 

was received into full membership in the

 

 

 

 

 

 

 

HEART AND SOUL COMMUNITY
Free Methodist Church
19th SEPTEMBER 16
on the d- , 20
So Ly be. , Pastor
w w w w
SR SR se Se
 
   

‘ _ COMMUNITY CHURCH ‘Sa

iia
i ib,

r wy
FP ee B,
i : * park 2 ‘ i
i sf
®& *
————s-
Exhibit E
 

H Where hope lives, healing begins,
UTHER) 1 5 and everything is possible!

January 19, 2021

 

Progress Report

Hardy, Javon

84 Lux St

Rochester, NY 14609
DOB: 10/15/95

Dear Mr. Hardy,

You were reffered to our agency by Federal Probation for a drug and alcohol evaluation. You attended your evaulation
on 8/11/20 and were given the diagnosis of a mild use disorder for marijuana. You attended your medical screen on
8/20/0. You attended your orientation on 8/21/20. You started attending psychoeducation sessions over telehealth,
with your counselor on 8/24/20. In December of 2020 you continued to test postive for marijuana and were incarcarted
on a violation of probation. Your diagnosis was upgraded to a moderate use disorder for marijuana as a result of your
use. You resumed your sessions with your counselor on 12/30/20 and have kept your weekly appoitments to date. It is
worth noting the change in your attitude and in the clarity of your thinking. You are more positve about the direction
you want to take your life and appear to be more motivated to make those changes. Your thinking is clear and consise.
You have made some big changes in a very short amount of time. Your counselor is confident that if this continues you
will be very successful in your life and have the abliity to help others.

Best Regards,

Katherine Thompson, B.S
Addictions Counselor

Huther Doyle

Telehealth number: 585-298-0932
Office Number: 585-325-5100

 

360 East Avenue, Rochester, NY 14604 | (585) 325-5100 | (585) 325-5154 (fax) | www.hutherdoyle.com
Exhibit F
Why Charges Against Protesters Are
Being Dismissed by the Thousands

Prosecutors declined to pursue many of the cases because they concluded the protesters
were exercising their basic civil rights.

  

By Neil MacFarquhar

 

° Published Nov. 19, 2020Updated Feb. 11, 2021

LOUISVILLE, Ky. — Matt Kaufmann loved bringing real-world issues into his
classroom, but he never expected he would become a lesson himself. The headlines,
however, made it hard to avoid: “Kentucky High School Teacher of the Year
Arrested,” blared the local news after he was detained on May 31.

An English teacher at Marion C. Moore School at that time, Mr. Kaufmann was among
more than 800 people swept up by the police in Louisville during the many months of
demonstrations prompted by the police killings of George Floyd in Minneapolis and
Breonna Taylor in Louisville.

Mr. Kaufmann and his fiancée, protest novices, joined a large downtown crowd in late
May, he said, when police officers began to break up the demonstration by firing tear
gas and charging from all sides. With a helicopter thumping overhead, he suddenly
found himself lined up on the ground with dozens of other protesters, then hauled off to
a crowded jail cell.

“T had never experienced anything like that before,” Mr. Kaufmann, 41, said. “It was

scary.

Now, more than five months later, as Mr. Kaufmann’s case and those of thousands of
others finally land in courts across the United States, a vast majority of cases against
protesters are being dismissed. Only cases involving more substantial charges like
property destruction or other violence remain.

Prosecutors called the scale of both the mass arrests and mass dismissals within a few
short months unrivaled, at least since the civil rights protests of the early 1960s. With
the police detaining hundreds of people in major cities, the arrests this year ended up
colliding with the limitations of the court system.

In the aftermath, prosecutors declined to pursue many of the cases because they
concluded that the protesters were exercising their basic civil rights. Cases involving free
speech or free assembly rarely succeed in court, according to prosecutors across the
country, and the coronavirus pandemic also played a role in the decision. A wave of
thousands of minor cases threatened to capsize courts already floundering under hefty
lockdown backlogs.

There was also the recognition that law enforcement officers often use mass arrests as a
technique to help clear the streets, not to confront illegal behavior.

For those handling the cases, the task has felt Sisyphean. “Every day I would think I was
done and the next morning there would be 50 or 100 cases to tally,” said Mary Ellen
Heng, a deputy city attorney for Minneapolis. So far the city is pursuing about 75 of 666
cases.

“What’s happened in the last few months here is nothing like I have seen in my 23 years
when it comes to the volume of cases,” she said.

Most charges in the almost 300 federal protest cases involve arson or assaulting police
officers, as do the state and municipal cases.

“This is the hangover from months of protests,” said Ted Shouse, a criminal defense
attorney in Louisville who helped to organize more than 100 volunteer defense
attorneys.

Protest leaders and defense attorneys nationwide accuse the police of piling on charges
to try to halt the demonstrations. “It was to squelch dissent,” said Attica Scott, the only
Black woman in the Kentucky State Legislature and one of the protest organizers /
detained by the police.

The arrest of Ms. Scott in September has become one of the most contentious cases in
Louisville because she and several other protest leaders were initially accused of trying
to ignite a library, a felony, and of violating a 9 p.m. curfew.

The Jefferson County attorney, Mike O’Connell, appeared in court himself to ask that
the felony charges be dropped after reviewing the evidence, including a live Instagram
broadcast by Ms. Scott with a time stamp showing that the arrests came before curfew.

Defense attorneys working on cases in numerous cities said more people of color than
white people were charged, but it was not a universal pattern. “Even adjusting for the
racial makeup of the protests, Black people have been charged out of proportion,” Mr.
Shouse in Louisville said.
A recent study by The Louisville Courier-Journal found that Black people constituted 53
percent of those arrested there during the four months starting May 29, but that they
faced 69 percent of the felony charges. In Portland, Ore., which is predominantly white,
white defendants constituted 65 percent of the more than 140 cases moving forward,
while 32 percent were from other racial groups.

Sgt. John Bradley, a spokesman for the Louisville Metro Police Department, said that
officers made arrests on the basis of Kentucky law, and that it was up to the county
attorney whether to prosecute.

Precise numbers on both arrests and dismissals nationwide are elusive amid the
complicated patchwork of law enforcement agencies and the state, county or city
prosecutors involved.

In Los Angeles County, for example, the district attorney declined to file criminal
charges against 334 people but is pursuing 257 cases of people arrested between the end
of May and the beginning of August, said Greg Risling, a spokesman.

But not all jurisdictions in Los Angeles County are dismissing cases. Beverly Hills is
pursuing misdemeanor charges against a group of 25 people stemming from one protest
in June and plans to pursue others from another protest in July, said Rachel Steinback,
the coordinator for the National Lawyers Guild of Los Angeles’s Mass Defense
Committee.

In Portland, the Multnomah County District Attorney’s Office boiled its numbers down
into a neat chart: District Attorney Mike Schmidt has rejected 721 cases, is pursuing 144
and has 165 under review.

Based on the example of Occupy Wall Street protesters a decade ago, Mr. Schmidt knew
that judges would toss out most cases or impose small sentences. “Seventy to 80 percent
would not survive constitutional challenges,” said Mr. Schmidt, who added that the
costs far outweighed any benefit to public safety.

Adding 1,000 cases to the yearly average of under 20,000 would be daunting, he said.
The same is true for the Minneapolis city attorney, whose office handles some 15,000
misdemeanors annually. “Even if Covid was not a problem, it would be a monstrous task
for us to prosecute 500 additional cases,” Ms. Heng said.

Walk into virtually any large courthouse in America and the strain of dealing with the
case backlog is palpable.

In Louisville, those cases are referred to as being in the “parking lot.” There are some
22,000 such cases over all, with just four of 10 trial courts functioning in the Jefferson
County Courthouse. Across two days in late October, 300 protest case arraignments
were jammed onto the calendar, about 10 times the normal rate.
Judge Lisa Langford briefly lost track of which cases were in the courtroom and which
were on Zoom. “He has been waving at me, I thought he was just happy to see me,” she
joked after locating a lawyer on Zoom.

Prosecutors have moved to dismiss 219 protest cases, said Josh Abner, the spokesman
for the Jefferson County attorney.

“We don’t have a magic wand that we can wave in connection with all these cases,” said
Mr. O’Connell, noting that a team of four prosecutors was combing through them.

After mass arrests during the 2000 Republican National Convention, Philadelphia
legislated a lesser charge to get people off the streets. Police officers started issuing
summonses outside regular courts. Misdemeanors and felonies go to the district
attorney, while summonses do not.

Larry Krasner, the city’s district attorney, said that his office was reviewing 586 cases
and that the city was dropping up to 2,000 summonses. Cases being reviewed involve
incidents like breaking into stores or torching police vehicles.

Prosecutions there and elsewhere were also curtailed by the chaotic nature of the
demonstrations, especially during the first few weeks when most arrests occurred. With
the police working double shifts, paperwork lagged, so finding reports or witnesses for
some cases proved impossible.

In Louisville, as the months drag on with the charges dangling overhead, many
protesters feel stuck in limbo.

Kelly Parry, 33, both a volunteer defense attorney and a defendant, was among some 76
protesters arrested while blocking an avenue in July. “It is mentally draining not
knowing what might happen to you,” she said. “You are constantly thinking, ‘Is this a
small situation or will it become something bigger?”

Mr. Kaufmann, the teacher, was charged with a curfew violation, a misdemeanor, but
tried to ignore it. “I don’t want to give in to fear,” he said, focusing instead on his new
job within the Jefferson County school system that involves helping to develop a social
justice curriculum.

He and Stephanie Kornexl-Kaufmann, then his fiancée and now his wife, decided to join
the protesters after hearing the recording of the 911 call that Kenneth Walker, Ms.
Taylor’s boyfriend, made as the police broke into her apartment during a botched drug
raid.

“We were dumbfounded, we were shocked,” Mr. Kaufmann said. “The country does not
live up to the values that we have been teaching in class.”
Mr. Kaufmann had been named the state’s high school teacher of the year partly for
building classroom discussions around real-world issues like the #MeToo movement.
But none had hit quite so close to home.

News of his arrest spread at lightning speed.

Kaelyn Goatley, 17, a senior at Marion C. Moore School, had to explain to her
grandmother, who was initially appalled, why Mr. Kaufmann’s arrest was a good thing.

“I was proud that I had a teacher who was out on the streets fighting for justice,” she
said. “He has this big title being high school teacher of the year and the fact that he was
out there protesting and being arrested meant that he risked that. It shows how
adamant he is about making change.”

In late October, Mr. Kaufmann learned that the charges against him, his wife and a
former student who was with them would be dropped. He was elated but noted that
hundreds of cases were still pending.

“My young Black male and female friends who I met through the protests were in
greater danger than I was and some of them are still dealing with these charges,” he
said. “It is not fair, it is not consistent and we have to do better.”

Neil MacFarquhar is a national correspondent. Previously, as Moscow bureau chief, he
was on the team awarded the 2017 Pulitzer Prize in International Reporting. He spent
more than 15 years reporting from around the Mideast, including five as Cairo bureau
chief, and wrote two books about the region. @NeilMacFarquhar

 

A version of this article appears in print on Nov. 20, 2020, Section A, Page 1 of the New
York edition with the headline: Most Charges From Protests Are Dropped. Order
Reprints | Today's Paper | Subscribe
Exhibit G
Feds quietly dismiss dozens
of Portland protest cases

KGW found 31 of 90 protest cases have been dismissed
by the U.S. Department of Justice, despite warnings there
would be “consequences for acts of violence."

Author: Kyle Iboshi (KGW)
Published: 1:49 PM PST March 2, 2021
Updated: 1:49 PM PST March 2, 2021

PORTLAND, Ore. — Federal prosecutors have dismissed more than one-third
of cases stemming from last summer's violent protests in downtown Portland,
when protesters clashed with federal agents. KGW reviewed federal court
records and found 31 of the 90 protest cases have been dismissed by the
U.S. Department of Justice, including a mix of misdemeanor and felony
charges.

Some of the most serious charges dropped include four defendants charged
with assaulting a federal officer, which is a felony. More than half of the
dropped charges were "dismissed with prejudice," which several former
federal prosecutors described as extremely rare. “Dismissed with prejudice”
means the case can’t be brought back to court.

The dismissal of protest cases runs counter to the tough talk coming from the
U.S. Department of Justice last summer. Billy Williams, then-U.S. Attorney for
Oregon, vowed there would be consequences for the nightly graffiti, fires and
vandalism outside the Mark O. Hatfield United States Courthouse.

“Make no mistake: those who commit violence in the name of protest, will be
investigated, arrested, prosecuted, and face prison time,” said Williams in a
Sept. 25, 2020 press release.

In a recent interview with KGW, Williams explained the cases were dismissed
in instances where prosecutors didn’t believe they could prove a case beyond
a reasonable doubt.
“Each case was analyzed for the evidence that we had at the time," said
Williams. "Careful decisions were made on whether or not someone should be
charged based on the evidence."

Williams explained decisions are made on a case-by-case basis.

“Everything is case-specific when you go about these cases being processed
through the system,” said Williams, who stepped down on Feb. 28. U.S.
attorneys are traditionally asked to resign at the start of a new administration.

Federal prosecutors rarely handle protest cases. But when Multnomah County
District Attorney Mike Schmidt passed on most protest cases saying he was
reserving resources for the most serious crimes, the feds stepped in. Then-
Attorney General William Barr reportedly instructed federal prosecutors to
aggressively pursue protesters deemed violent or destructive.

“I've never made a decision in my career based upon political pressure or
institutional pressure,” said Williams.

By summer's end, scores of people would be arrested on various federal
charges by agents guarding the federal courthouse in Portland. The names
and ages of those arrested were published by the U.S. Department of Justice
and U.S. Homeland Security in press releases. Additionally, photos of
defendants’ belongings, from helmets to gas mask to goggles, were included
in court documents.

Credit: U.S. Dept. of Justice

Most of the defendants whose protests cases are still pending have seen their
trials delayed, largely because of the pandemic. Those defendants face a mix
of felony and misdemeanor charges. Three defendants cut plea deals
resulting in probation and home detention. Two of the plea agreements
required a relatively short prison sentence of 30 days. Several people closely
involved with the protest cases, who asked not to be identified, said they
expect many more federal charges to be dismissed soon.

Laura Appleman, a law professor at Willamette University who is not directly
involved in these cases, believes federal prosecutors aren’t making decisions
based on politics. Rather, she thinks they’re considering resources and an
already busy caseload.

“The U.S. Attorney’s office has to go through and very carefully ask, ‘Is it
worth using our limited time and energy to prosecute each and every of these
federal misdemeanors?” Appleman explained.
The most vigorous legal fight, laid out by public defenders in lengthy court
filings, has involved nearly a dozen Portland protesters charged with “civil
disorder." Defense attorneys argue the obscure law enacted during the 1960s
civil rights era is unconstitutional.

At least 11 of the dismissed federal protest cases were dropped on or after
the inauguration of President Joe Biden. With a new president and soon new
a U.S. Attorney in Oregon, it’s unclear how these cases will be handled going
forward. Like the protests themselves, there will undoubtedly be opposing
views. Some will argue by dismissing cases, there’s no accountability while
others will claim the feds never should have filed protest cases in the first
place.
eed

Exhibit H

 
1/20/2021 Law Office of James C. Egan Mail - (no subject)

iv; Gmail James Egan <jegan@jameseganlaw.com>

(no subject)
1 message

 

 

Javon Hardy <javonhardy86@gmail.com> Wed, Jan 20, 2021 at 3:12 PM
To: “jegan@jameseganlaw.com" <jegan@jameseganiaw.com>

 

To whom it may concern:

fam Agustin Rodriguez, Sr. Director of Ibero American Investors Corp. | am also a founding Partner of a
marketing firm, Frameworks Creative. | serve in various boards and leadership roles in local faith base
non-profits, one of which is at Heart and Soul Church at the corner of North Clinton Ave and Ave D.
While in service as Director of Youth Services from 2015-2020, | had the opportunity to meet Javon
Hardy. He stood out to me since he was not ethnic Sudanese as the rest of our youth group teens and
young adults, but he made friends with the older youth and started coming to the weekly youth
services. Eventually, we began to meet one on one about once a month for a couple years. Turns out, at
that time, he was a neighbor of mine at the Homestead Heights neighborhood over at the Southeast
Quadrant of the City of Rochester.

Javon has a complicated background. Most kids cover up their secrets and complicated feelings well
with smiles and courteous mannerism around me even when they have nothing to lose. Not Javon. He
was frank. He speaks in hyperbole to make his stories sound more grandiose, but eventually gets to the
point of things and is not afraid to take on the tough questions and observations. He is stubborn, as you
might expect from a young man who has had to grow up quickly to fill up the role of the ‘man of the
house’ with his father’s absence. Yet, teachable. His confrontations are rarely to protect something
hidden, rather, they are about finding truth in a conversation and to sniff out any hypocrisy from the
person he converses with. | can say this with authority since | can relate very much to him on this side of
this personality.

| am a foster parent of a teenager myself through the Catholic Family Center. Working with teens under
your house is a completely different ball game than working with young children, so | will not pretend to
understand what is like to be a father of two baby Biris. During the time we spent while as youth

https://mail. google. com/mailfu/0?ik=7d1aaab26c&views: =pt&search=all&permthidthread-i%3A1 6894379265039338088simpl= msg-P&3A1 6894379265. V2
1/20/2021 Law Office of James C. Egan Mail - (no subject)
director, | saw Javon love his tirst daughter (then his only one) and was not atraid to welcome her into
his childhood home. He brings her in with all the good, the bad, and the ugly, just the way family is. He
continued to be a provider for his daughter the way he had historically done for his mother.

Javon has his undergraduate in pre-law from the University of Buffalo. | believe his ambition to become
a lawyer will prove to be an asset in the court rooms. His unique story of overcoming challenges of his
youth will make him an approachable lawyer in the future for many people who have experience similar
stories. Empathy and experience will be his greatest assets when he represents the underrepresented in
court rooms that may not be as gracious.

Of the youths | have served in my time as youth director at the local church, a hand full of those teens
will make something out of their lives, serving something bigger than themselves. | believe Javon is
among the few that will.

Sincerely,

Agustin Rodriguez

Aus.agu.rod@gmail.com
585-729-3164

 

https://mail.google.com/mail/w/0?Ik=7d1aaab26c&view=pt&search=all&permthid=thread-f%3A1689437926503933808&simpl=msg-f%3A16894379265... 2/2
Exhibit I
 

 

 

 

 

=

.

+

~*~ My Ae phew Javon Heedy Sw stand

_s up cikiven, He has always sdayed out

aA ok Jruble. He has mertonel ceveval times he:

he cepa d like Ja pursue Sovrelhing in the Crt depanment

dike DT did. Te now he made a micteke by
being where he wsasS, bud het i¢ cud of Cenugder

 

for him. He is duns Wis covasoliny and trying fo
belte- hiaself,

 

 

Sincarly ,

Dominic Mert tons Frretis hter

 

(2 —

 

 

 

 

 

 

 

 

 

 

 

 

 

HIF S FT IIDD J PIVIIIIID FDI

 

 
ce un

O€

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
